TRIMAX CORPORATION FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 Transition report under Section 13 or 15(d) of the Exchange Act Commission file number: 0-32749 TRIMAX CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 76-0616468 (State of incorporation) (I.R.S. Employer Identification No.) 8300 East Via de Ventura, #1024 Scottsdale, AZ 85253 USA (Address of principal executive offices) 1 http://www.tmxn.net (Issuer's telephone number) (Issuer's website) Check whether the issuer (1)filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.
